           Case 1:20-cv-05955-CM Document 8 Filed 08/12/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID CARTER,

                                Plaintiff,

                    -against-                                    20-CV-5955 (CM)

NEW YORK STATE; C.O. MORGES,                             ORDER OF DISMISSAL UNDER
DOWNSTATE CORRECTIONAL FACILITY;                             28 U.S.C. § 1915(g)
C.O. MELENDEZ, DOWNSTATE
CORRECTIONAL FACILITY,

                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently detained at the George R. Vierno Center in the custody of the New

York City Department of Correction (DOC), filed this action pro se in the United States District

Court for the Northern District of New York, which transferred it here. Plaintiff seeks to proceed

without prepayment of fees, that is, in forma pauperis (“IFP”). Plaintiff is barred, however, from

filing any new action IFP while a prisoner. See Carter v. New York City John Doe Corr. Officer,

ECF 1:16-CV-3466, 6 (S.D.N.Y. Aug. 25, 2016). That order relied on 28 U.S.C. § 1915(g),

which provides that:

       In no event shall a prisoner bring a civil action [IFP] if the prisoner has, on 3 or
       more prior occasions, while incarcerated or detained in any facility, brought an
       action or appeal in a court of the United States that was dismissed on the grounds
       that it is frivolous, malicious, or fails to state a claim upon which relief may be
       granted, unless the prisoner is under imminent danger of serious physical injury.

       “[A] prisoner can proceed IFP even after incurring three strikes if his complaint alleges

an ‘imminent danger of serious physical injury.’” Chavis v. Chappius, 618 F.3d 162, 169 (2d Cir.

2010) (quoting 28 U.S.C. § 1915(g)). Moreover, courts “should not make an overly detailed

inquiry into whether the allegations qualify for the exception” because § 1915(g) “concerns only

a threshold procedural question” about when payment for the filing fee is to be made. Id.
               Case 1:20-cv-05955-CM Document 8 Filed 08/12/20 Page 2 of 3




Plaintiff alleges that on May 14, 2019, Correction Officer Morges deliberately pushed him down

a stairwell at Great Meadow Correctional Facility. Correction Officer Melendez then allegedly

helped Correction Officer Morges further physically assault Plaintiff at the bottom of the

stairwell. 1

        In considering whether a prisoner’s complaint falls within the imminent danger

exception, “it is not sufficient to allege that ‘harms . . . had already occurred’” before the

complaint was filed. Akassy v. Hardy, 887 F.3d 91, 96 (2d Cir. 2018); Pettus v. Morgenthau, 554

F.3d 293, 296 (2d Cir. 2009) (“[A] three-strikes litigant is not excepted from the filing fee if he

alleges a danger that has dissipated by the time a complaint is filed.”). But allegations of past

violence can satisfy the imminent danger exception when, for example, the past harms are part of

an ongoing pattern of acts. Chavis, 618 F.3d at 170.

        Plaintiff’s allegations that he suffered a past assault while incarcerated at Downstate

Correctional Facility do not suggest that he currently faces an imminent danger. Plaintiff was

incarcerated at Great Meadow Correctional Facility when he filed this complaint in the United

States District Court Northern District of New York, and he is currently detained at GRVC in

DOC custody. Plaintiff makes no allegation suggesting that this May 2019 incident involving

two correction officers at Downstate Correctional Facility is part of a continuing pattern of

ongoing acts.

        The Court therefore denies Plaintiff’s request to proceed IFP in this action because he is

barred under § 1915(g) and the complaint does not show that he faces imminent danger. Plaintiff

therefore must prepay the $350.00 filing fee to proceed with this action.


        1
         The Court previously dismissed Plaintiff’s April 30, 2020 complaint, which appears to
have brought claims arising from the same incident at Downstate Correctional Facility. See
Carter v. Morges, No. 20-CV-3367 (CM) (S.D.N.Y. May 18, 2020).


                                                   2
              Case 1:20-cv-05955-CM Document 8 Filed 08/12/20 Page 3 of 3




                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court denies Plaintiff’s request to proceed IFP, and the complaint is dismissed

without prejudice under the PLRA’s “three-strikes” rule. See 28 U.S.C. § 1915(g). 2 Plaintiff

remains barred from filing any future action IFP while in custody, unless he is under imminent

threat of serious physical injury. 3 Id.

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:       August 12, 2020
             New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




         2
          Plaintiff may commence a new action by paying the filing fee. If Plaintiff does so, that
complaint will be reviewed under 28 U.S.C. § 1915A, which requires the Court to dismiss any
civil rights complaint from a prisoner if it “(1) is frivolous, malicious, or fails to state a claim
upon which relief may be granted; or (2) seeks monetary relief from a defendant who is immune
from such relief.” 28 U.S.C. § 1915A(b).
         3
         The Court may bar any vexatious litigant (including a nonprisoner) from filing future
actions (even if the filing fee is paid) without first obtaining leave from the Court. See In re
Martin-Trigona, 9 F.3d 226, 227-30 (2d Cir. 1993) (discussing sanctions courts may impose on
vexatious litigants, including “leave of court” requirement).


                                                  3
